Order and judgment (one paper), Supreme Court, New York County (Michael Stallman, J.), entered January 14, 2002, which denied petitioner licensee’s application to annul respondent Taxi and Limousine Commission’s determination not to vacate its prior determination suspending petitioner’s license for 30 days and imposing other penalties upon his failure to appear at a hearing into charges of various rule violations, and dismissed the petition, unanimously affirmed, without costs.
Respondent’s determination denying petitioner’s motion to vacate his default (35 RCNY 8-12 [d]) was not arbitrary and *213capricious (see Matter of Bungeroth v New York City Taxi & Limousine Commn., 222 AD2d 221 [1995], lv denied 87 NY2d 809 [1996]). Concur — Nardelli, J.P., Buckley, Rosenberger and Marlow, JJ.